The defendant, Thad Riner, was charged in the common pleas court of Oklahoma county with the offense of contributing to the delinquency of a minor; was tried, convicted, and sentenced to serve six months in the county jail and pay a fine of $200 and has appealed.
The case was set for oral argument on April 17, 1946, but no counsel appeared to argue the cause on behalf of defendant, and no brief has been filed.
In conformity with rule 9 of the rules of procedure of the Criminal Court of Appeals and the uniform decisions of the court, where no appearance for argument is made and no briefs are filed, the court will examine the record and if no fundamental error appears will affirm the judgment. *Page 444 
We have examined the record and find that the evidence is sufficient to sustain the conviction of the defendant on the charge alleged against him. The evidence of the 15 year old prosecuting witness, corroborated by the policemen who saw the juvenile in the alley with the defendant, is sufficient, if believed by the jury, to support a conviction. We have found no fundamental error in the record.
The judgment of the common pleas court of Oklahoma county is accordingly affirmed.
BAREFOOT, J., concurs. DOYLE, J., not participating.